Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed SL (Commodity Specialist’s Initials) by Commodity Specialist Samuel Lacher (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof assessed with duty at 25% ad valorem under Par. 212 of the Tariff Act of 1930, consist of floral filled bowls and baskets claimed to be dutiable under Par. 1547 (a) of said Act as Works of Art, not specially provided for, as modified by T.D. 52373 and T.D. 52476, at 10% ad valorem.
IT IS FURTHER STIPULATED AND AGREED that said floral filled bowls and baskets were produced by Adderly Floral China Works in England and are copies of original productions created by a professional sculptor who is recognized as an artist; that said articles are valued at not less than $2.50 each, are primarily decorative and non-utilitarian in nature.
IT IS FURTHER STIPULATED AND AGREED that said 10% rate was further reduced to 9% ad valorem effective July 1,1962 by reason of T.D. 55816.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as an agreed statement of facts, we hold that the merchandise consisting of floral filled bowls and baskets marked with the letter “A” and with the initials of the commodity *286specialist on the invoices covered, by the entries and protests recited in schedule A, attached hereto and made a part hereof, is dutiable under paragraph 1547(a) of the Tariff Act of 1930, as modified by trade agreements (T.D. 52373 and T.D. 55816), as “Works of art, not specially provided for, statuary, sculptures, or copies, replicas, or reproductions thereof, valued at not less than $2.50,” at the rate in effect on the date the merchandise was entered, or withdrawn from warehouse for consumption.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.